
	
		II
		110th CONGRESS
		2d Session
		S. 3319
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to require
		  corrosion mitigation and prevention plans for bridges receiving Federal
		  funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Life Extension Act of
			 2008.
		2.FindingsCongress finds that—
			(1)corrosion of highway bridges costs the
			 United States economy $8,300,000,000 each year, according to the Federal
			 Highway Administration report numbered FHWA–RD–01–157 that was submitted to
			 Congress in 2002;
			(2)the ongoing cost
			 of corrosion on United States highway bridges represents a needless waste of
			 taxpayer dollars;
			(3)1/3
			 of the ongoing cost of corrosion on United States highway bridges would be
			 saved if existing, fully-developed corrosion prevention technologies were
			 applied to bridge decks and bridge deck substructures;
			(4)the application of
			 corrosion technologies to United States highway bridges is necessary, but
			 currently underused; and
			(5)the application of
			 corrosion prevention strategies should be required in the design and
			 rehabilitation of bridge structures that use Federal funding and the
			 development of new corrosion prevention technologies should be
			 encouraged.
			3.Corrosion
			 mitigation and prevention plans for bridges receiving Federal funding
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by inserting after section 149 the
			 following:
				
					150.Corrosion
				mitigation and prevention plans
						(a)Definition of
				corrosion expertIn this
				section, the term corrosion expert means an individual who
				is—
							(1)accredited or certified as being qualified
				by an international technical society dedicated to the mitigation and
				prevention of corrosion; or
							(2)a registered professional engineer who has
				certification or licensing that includes education and experience in corrosion
				prevention and control of bridges.
							(b)Submission of
				plansThe Secretary may
				approve Federal assistance for a project for construction of a bridge using
				amounts apportioned under section 104(b)(1) or 104(b)(3) or a project for
				replacement or rehabilitation of a bridge under section 144 only if—
							(1)the 1 or more
				States applying for the assistance develop and submit to the Secretary a
				corrosion mitigation and prevention plan for the bridge; and
							(2)the Secretary
				approves the plan.
							(c)Plan
				requirementsThe Secretary may approve a corrosion mitigation and
				prevention plan for a bridge submitted under subsection (b) only if the plan
				contains, at a minimum, the following:
							(1)An estimate of the expected useful life of
				the bridge.
							(2)An estimate of the
				environmental exposure of the bridge, including marine, industrial, and rural
				exposure or location, deicer application, rainfall, temperature, freeze-thaw,
				and other factors that influence corrosion prevention and corrosion mitigation
				strategies.
							(3)An identification
				of the functional classification of the bridge.
							(4)Details of
				corrosion mitigation and prevention methods that will be used with respect to
				the bridge, taking into account—
								(A)material
				selection;
								(B)coating
				considerations;
								(C)cathodic protection
				considerations;
								(D)design
				considerations for corrosion; and
								(E)concrete
				requirements.
								(5)Details of a
				project maintenance program for the life of the bridge.
							(6)A certification
				that the plan was developed by the 1 or more States submitting the plan and
				approved by a corrosion expert.
							(7)A certification
				that each individual conducting inspections of Federal-aid highway bridges in
				each State submitting the plan receives training from a corrosion
				expert.
							(d)Approval and
				disapproval
							(1)In
				generalThe Secretary shall approve or disapprove each corrosion
				mitigation and prevention plan submitted under subsection (b).
							(2)Action upon
				disapprovalIf the Secretary disapproves a plan, the Secretary
				shall—
								(A)inform each State
				that submitted the plan of the reasons for the disapproval; and
								(B)permit each of
				those States to resubmit the plan with such modifications as the Secretary
				determines to be necessary.
								(e)Modifications
				following plan approvalThe 1 or more States submitting a
				corrosion mitigation and prevention plan approved under subsection (d) may
				modify the plan to incorporate newly developed corrosion prevention techniques,
				methods, applications, and best practices if the 1 or more States provide
				advance written notice of the modification to the Secretary.
						(f)Applicability
							(1)In
				generalThis section shall take effect beginning on the first day
				of the second fiscal year beginning after the date of enactment of this
				section.
							(2)WaiversNotwithstanding
				paragraph (1), the Secretary may waive the application of requirements of this
				section with respect to a bridge for the 180-day period beginning on the first
				day referred to in paragraph (1) if—
								(A)a corrosion
				mitigation and prevention plan has been submitted for the bridge before that
				first day; and
								(B)the Secretary
				determines that such a waiver is appropriate.
								(g)FundingFunds
				made available to a State under sections 104(b)(1), 104(b)(3), and 144 may be
				used by the State for activities to comply with this
				section.
						.
			(b)Clerical
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Corrosion mitigation and prevention
				plans.
					
					.
			
